 

° ase 1:20-cv-01813-WMR- RDC Document 1 Fl ENE SACRE oe lof 7*

{ s20-0Ve1813 7m

 

EN, Clerk
> Car 2 Si 2 "Deputy ark 2 2 - 2ZOZSH
pay AAS r< Salee han mn: k.s,, Sa,lee vy, )

 

 

i loool oF a ee

 

Pah ples A IE a CIN Tis, lAcu£e 2 lec eed Ar

 

 

AF ith) Sipe ay PY Foy ATi
A: CeeuVala DiasSrnosaic & Clase. Pication

 

 

(Ci SOs. 29 29 bhun4 S6& west iisorel Belvo
Po. Roy F779 ackso, GA-. SuzeFy

 

s.¢ w HD Sain my) DO alk Comat

 

suter\oy Gatt Habras eu PYt wal osn' Se)

 

oe

 

SY They did nop oiSni sged me 1

 

Herbert CoP Pus. lbuT BD wag aT 2 S44 Eoce5

 

Yo Habel wr Pc MO, Tate \ Cunn Ts

 

Suet ial tovi2 ct, SIf Claar& age Dud Sc

 

Glen CHené yy Em Tet I Coun yey,

 

Sia Peyie® Cum wal Jend (4.8 be Cage

 

ELA) UWA Bag f is folg. he Teno ven)

 

Me. Th JacicsSeo, Geeya.g TW SITs COunty

 

Su FeVlot Curr t buti Zt pad baby Coy th Othe DP

 

 

lawyer Comyn Q +a Curpy- He inter ferky
WIAL urn permvev NAIA and Lte_ KCVileg

 

 

wmerl cer. al Li spay aia, Zz belt eye (ty
bea se acre. tA! CrKATY pias

 

4 ee ase He iS \.\Ce pte, fe. Sui art (ten Ven! 4)

 

rn) 1+e 1 \9 ee Du da. Mig ye A?hen

 

‘ZO Temes. Ahe pam Te Prey ele. MAA,

 

 

 

 

[be coy Uc di day vn kev oo A a faeq—

SS a ae
ase 1:20-cv-01813-WMR-RDC Document1 Filed 04/27/20 Page 2 of 7

| QAd Sy ItISe Culd Wy LeRar 16

ay~ O- Lomey Aga, ~ and the Juds<

| Le Saye Mad Ar Hin. nd, Judaz

a He TNC ote BR WH tre OEE SCR, CW Sirgen

LAA LN -

Pleafe Sv taal hwrcy Fudge Feiont Yon

feo OS CKCE abort MY ha beal wWernys ais 2

Ad ack wha ha PiZ.,Ag TM Pama,» 1

| on

Cleonge wiidte letey Cond’ ng DP he
Jeatrse !/ Olan Ty Le Peviigvy Curr‘

[ Po Soy 24

| Ze'dSu\e Gevy4-e, » SVUSs

 

 

a

 

| and Plug ave WwW seeae Iudse

| Cle CHEenéey,, Dude Ui “ten ta a | COMA
CALCOAWNY Gye. 2

| Twnwent S80 Dacyv TO ovr Teer.

ll ec mee that TE vr RT wal @i any WW ate
Z TEA, Me eng SAAC LY

 

nn 0) x luve Wye, mye Than MA) 1 6 Fe.
And onr9Z “Mb [Fe a é, 2 Mom rwro y_ Dds

+ Tol eanvilndw wortes StHe is the eae) mea, cy)
GVO Vey TCs age anoteey AWN 4" AGOAT FES

ames ‘QaAce wiley
Caled fein inlones
Plot why Tre. SowiLegn tle Con oe yp oe tharne,
fe! a) 6.

 

 

 

 

 

 

 

 
Case 1:20-cv-01813-WMR-RDC Document1 Filed 04/27/20 Page 3 of 7
PRIVILEGED & CONFIDENTIAL ATTORNEY WORK PRODUCT

COVID-19 QUESTIONNAIRE

Please fill out this form to the best of your ability. You may skip any questions that are not
relevant to you. You may also include additional pages if needed. The information you provide
is confidential and protected by the attorney/client privilege. The Southern Center for Human
Rights will not disclose any information listed below without your authorization.

 

 

 

 

Name: GDC ID (if applicable):
Prison: Today’s Date:
Age: Sentence (if applicable):

 

 

Cell Sanitation
Are you given cleaning products to clean your cell? If yes, what products, how do you acquire
them (i.e. issued by the prison, from store, etc.), and how often do you receive them?

 

 

Has your access to cleaning products changed since March 16, 2020? Ifso, please describe:

 

 

Personal Hygiene
Have you received a face mask? If so, when?

 

Do you have access to personal hygiene products (soap, toilet paper, pads, etc.)? Are these items
provided by the prison or are you required to purchase them? Please describe:

 

 

Are you provided opportunities to wash your hands with soap throughout the day? If not, are
you provided other ways of washing your hands (such as hand sanitizer) when soap and water
are unavailable? If yes, how do you access it?

 

 

Are you being provided regular access to showers and laundry? Please describe:

 

1
The Southern Center for Human Rights thoroughly reviews every letter we receive. While we may not be able to
respond to every letter, the information you provide will help us better understand the situation on the ground in
order to focus our future advocacy and litigation efforts.
Case 1:20-cv-01813-WMR-RDC Document1 Filed 04/27/20 Page 4 of 7

PRIVILEGED & CONFIDENTIAL ATTORNEY WORK PRODUCT

Has your access to soap, hand sanitizer, hygiene products, showers, or laundry changed since
March 16, 2020? Please describe:

 

 

Medical Access

If you were admitted to a prison in March 2020, or transferred from one facility to another in
March 2020, were you given a medical screening? Do you know whether you were screened for
COVID-19 upon entry? Please describe:

 

 

Are you older than 65, or do you have pre-existing health conditions? If so, do you think you are
at higher risk of infection or complications from the virus? Please explain:

 

 

 

Have you had a fever, a cough, or breathing trouble recently? If yes, what symptoms did you
experience and when did they begin?

 

 

If you experienced these symptoms, did you put in a sick call request? If yes, when?

 

 

Have you seen a medical provider about these symptoms? If yes, what treatment did you
receive? Please describe:

 

 

Did medical staff take your temperature, or were temperature checks conducted in housing
areas? If so, what kind of thermometer did they use (oral, no-touch, etc.)? Ifa traditional oral
thermometer was used, were proper precautions taken to prevent cross-contamination (changing
gloves and protective sleeves between each person)?

 

 

2
The Southern Center for Human Rights thoroughly reviews every letter we receive. While we may not be able to
respond to every letter, the information you provide will help us better understand the situation on the ground in
order to focus our future adyocacy and litigation efforts.
Case 1:20-cv-01813-WMR-RDC Document1 Filed 04/27/20 Page 5 of 7
PRIVILEGED & CONFIDENTIAL ATTORNEY WORK PRODUCT
If you experienced symptoms of COVID-19 since March 2020, did you report them? When you

reported your symptoms to prison staff, what happened? Were any measures taken to separate or
quarantine you? Please explain:

 

 

Have you requested a COVID-19 test? If yes, when? What was the response?

 

 

Have you been charged for sick calls related to COVID-19 or flu symptoms? Ifso, when? Did
you appeal the charges? Please explain:

 

 

Exposure/Possible Exposure
Do you believe you have been exposed to COVID-19? Please explain:

 

 

Have you tested positive for COVID-19? If yes, when and where were you diagnosed?

 

Where were you when you tested positive (in prison medical, in a free world hospital, etc.)?
Were you re-located to a new place when you tested positive? If so, please describe:

 

 

Please describe any medical treatments you have received related to COVID-19:

 

Are you aware of any staff or inmates who have been diagnosed with COVID-19 or identified as
possibly having COVID-19? Please provide as much information as possible:

 

 

Communication
Have you been able to make phone calls since March 14, 2020?

 

3
The Southern Center for Human Rights thoroughly reviews every letter we receive. While we may not be able to
respond to every letter, the information you provide will help us better understand the situation on the ground in
order to focus our future advocacy and litigation efforts.
Case 1:20-cv-01813-WMR-RDC Document1 Filed 04/27/20 Page 6 of 7

PRIVILEGED & CONFIDENTIAL ATTORNEY WORK PRODUCT

If incarcerated at a GDC facility, have you received one free phone call per week since March

 

14, 2020? Please explain:

 

If incarcerated at a GDC facility, have you received two free e-stamps per week beginning on
March 17, 2020? Please explain: _

 

 

Have you been able to communicate with loved ones using JPay since March 14, 2020?

 

Have you been able to send and receive mail since March 16, 2020? Please describe:

 

Congregate Activities
Has the frequency with which shared spaces (kitchens, dining areas, recreation areas, showers,
etc.) are cleaned increased since March 16, 2020? Please describe:

 

 

If you have a work detail, has your work been restricted since March 16, 2020? Have any
additional precautions been taken to limit exposure (i.e. use of masks and gloves, increased
access to cleaning products, increased access to handwashing or sanitizer)? Please
describe:

 

 

Are group activities still taking place inside the prison? Please describe:

 

 

Has the process for taking people to the yard, showers, or meals changed since March 16, 2020
(i.e. changes in the number of people taken at once, frequency of trips, etc.)? Please describe:

 

 

Legal Access
Have you been able to communicate with your attorney since March 16, 2020? (Do not tell us
the substance of any of your communications.) If yes, how have you communicated with them

4

The Southern Center for Human Rights thoroughly reviews every letter we receive. While we may not be able to

respond to every letter, the information you provide will help us better understand the situation on the ground in
order to focus our future advocacy and litigation efforts.
Case 1:20-cv-01813-WMR-RDC Document1 Filed 04/27/20 Page 7 of 7

PRIVILEGED & CONFIDENTIAL ATTORNEY WORK PRODUCT

(i.e. mail, JPay, legal calls, visits)? We are not asking about the contents of your
communications, but about whether you have had the ability to communicate with your lawyer.

 

 

Are you able to access the law library? Please describe any limitations or changes to your access:

 

 

Other
Has movement inside the prison been restricted in any way since March 2020? If yes, how (i.e.
entire dorm or facility on lockdown; restrictions on certain people or groups of people)?

 

 

Has your ability to file grievances changed at all since March 2020? If yes, please describe:

 

 

Have you filed a grievance related in any way to COVID-19? Ifso, when? Please describe what
the grievance said and what response, if any, you received:

 

 

 

Have you been given any information from the prison about COVID-19 (including information
about precautionary measures, what policies the prison has adopted in response, etc.)? If so,
when did you receive this information and how was it communicated to you? Please describe:

 

 

Is there anything else related to COVID-19 that you are concerned about that was not asked?

 

 

 

5
The Southern Center for Human Rights thoroughly reviews every letter we receive. While we may not be able to
respond to every letter, the information you provide will help us better understand the situation on the ground in
order to focus our future advocacy and litigation efforts.
